Citation Nr: 0216699	
Decision Date: 11/20/02    Archive Date: 11/26/02

DOCKET NO.  02-03 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a disorder 
manifested by chest and lung pain.

2.  Entitlement to service connection for a bilateral leg 
condition.

3.  Entitlement to service connection for a right knee 
disorder.  

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from June 1951 to 
June 1954.

The appeal comes before the Board of Veterans' Appeals 
(Board) from August 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  


REMAND

Regarding the claim for service connection for PTSD, the 
Board notes that a notice of disagreement was submitted in 
October 2000 in response to an August 2000 decision denying 
that claim.  The RO failed to issue a statement of the case 
addressing that claim.  As an initial matter, the Board notes 
that the veteran in October 2000 submitted a notice of 
disagreement with an August 2000 RO decision denying service 
connection for PTSD.  Where a notice of disagreement has been 
submitted, the veteran is entitled to a statement of the 
case.  The absence of a statement of the case necessitates a 
remand.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999). 

On February 13, 2002, the veteran submitted additional VA 
medical records in support of his claims.  Notably, he did 
not waive RO review of that evidence prior to Board 
adjudication.  Under regulations in effect prior to February 
22, 2002, evidence received at the Board must be returned to 
the RO for initial consideration, unless the claimant waives 
his right to have the evidence initially considered by the 
RO.  38 C.F.R. § 20.1304 (2001).  Because the veteran's claim 
was pending prior to February 22, 2002, the prior, 
procedurally more generous provisions require remand for RO 
consideration of VA records submitted by the veteran.  

The Board notes also that there has been a change in the law 
during the pendency of the veteran's claim.  The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA), significantly added to the statutory law 
concerning VA's duties when processing claims for VA 
benefits.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations now codified, in pertinent part, at 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2002).  The VCAA and the implementing 
regulations are liberalizing and are therefore applicable to 
the issue on appeal.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991).  Fulfillment of VA's duties under the 
VCAA requires further action.

In this respect, in a September 2000 statement the veteran 
alleged having nightmares and flashbacks from Korea.  He 
stated that service records from treatment at a base hospital 
in Korea could not be found.  In an April 2001 statement, 
however, the veteran alleged that doctors at a VA Medical 
Center in New York City, including the Center's prior 
location at 7th Avenue and 23rd Street, had advised him that 
his non-service connected disabilities "should be" service 
connected.  The veteran has otherwise subsequently alleged, 
as voiced by his representative in March 2002, that service 
connection for his claimed conditions is warranted, including 
based on service medical records showing a simple fibula 
fracture in March 1954, and for complaints of pain and 
swelling in the left ankle after turning the ankle in a 
fight.  

Thus the RO must ascertain whether, for each of the veteran's 
claims, there exists the reasonable possibility that VA 
assistance would aid in substantiating the claim.  If no such 
reasonable possibility exists for a claim, then with regard 
to that claim the RO need only notify the veteran of 
information or evidence which would serve to substantiate the 
claim, and request any indicated records, prior to returning 
the case to the Board.  

Accordingly, this case is REMANDED for the following action:

1.  The RO should further review the 
claim for service connection for PTSD and 
take any appropriate action necessary 
under the VCAA, to include full 
compliance with the notice provisions as 
defined in Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  This action must 
include a determination of alleged 
inservice stressors, attempts to verify 
those stressors, and if any such 
stressors are verified, a VA examination 
to ascertain whether the veteran has PTSD 
due to those verified stressors.  38 
C.F.R. § 3.304(f) (2002); see Cohen v. 
Brown, 10 Vet. App. 128 (1997).  If 
service connection for PTSD remains 
denied, and unless the appeal is 
withdrawn in writing by the veteran, the 
RO must issue a statement of the case 
responding to the October 2000 notice of 
disagreement.  The appellant and his 
representative are advised that they will 
have sixty days from the date of mailing 
of any statement of the case to submit a 
substantive appeal as to the remanded 
issue.  If a timely substantive appeal is 
not received, no further action is 
required by the RO as to this issue.

2. Ask the veteran to identify, as 
specifically as possible, the disorders 
which he has generally characterized as 
lung and chest pains, bilateral leg 
condition, and right knee disability.  
Inform him that medical evidence of a 
current disorder and a causal link 
between his claimed disorders and his 
period of service, or evidence of 
continuity of symptoms since service is 
necessary to substantiate his claim, 
unless service connection may be 
established on some presumptive basis.  
Inform him of any presumptive bases for 
service connection for any specific 
disabilities for which he states 
entitlement to service connection is 
being claimed.  If the veteran is aware 
of additional pertinent evidence that has 
yet to be secured, he should submit the 
evidence or provide VA with the 
appropriate names and contact information 
so that VA may assist him by requesting 
that evidence.  Inform him that if no 
response is received VA will not conduct 
any additional development beyond that 
outlined below.  Inform him that mere 
general assertions as to the existence of 
supporting evidence, without specific 
information that will allow the VA to 
obtain such evidence, and will not 
further his claim.  Obtain and associate 
with the claims folder any identified 
records not already associated with the 
claims folder, and any records submitted.  
Also request records of treatment by 
Daniel Faierman, M.D., of the Queens 
Diabetic Center.  

3.  Thereafter, the RO must schedule the 
veteran for an appropriate examination 
for claimed disabilities for which there 
is a reasonable possibility that such 
examination will further his claim.  The 
claims folder must be made available to 
the examiner for review.  Any necessary 
tests and examinations should be 
conducted.  The examiner should provide 
an opinion as to whether it is at least 
as likely as not that the claimed 
disorder developed in service, or is 
otherwise related to service.  The 
examiner should also be asked to address 
questions related to any applicable rules 
concerning presumptive service connection 
for the claimed disorder.  

4.  Thereafter, the RO should 
readjudicate the appealed claims for 
service connection on the merits.  In 
readjudicating the claims, the RO must 
further review all of the evidence of 
record to determine whether the duties to 
assist and notify the veteran under the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), have been fulfilled.  Particular 
care and attention must be afforded to 
ensuring that the veteran has been 
provided complete notice of what VA will 
do and what the claimant must do.  
Quartuccio

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




